Exhibit 10.2

 

WELLSFORD REAL PROPERTIES, INC

535 Madison Avenue, 26th Floor

New York, New York 10022

 

As of March 21, 2006

 

 

Mr. Mark P. Cantaluppi

3 Chambers Place

Randolph, NJ 07869

 

Re:

Your Employment Agreement dated May 18, 2005 (the "Employment Agreement")

Dear Mark:

 

This letter agreement (this “Amendment”) confirms our agreement to amend the
terms of your Employment Agreement with Wellsford Real Properties, Inc. (the
“Company”) in accordance with the provisions set forth below. Capitalized terms
not defined in this Amendment shall have meanings ascribed to them in the
Employment Agreement.

The specific amendments to the Employment Agreement shall be as follows:

1.            Paragraph 1 is amended by deleting each reference to “Vice
President and Chief Accounting Officer” and substituting “Vice President and
Chief Financial Officer” in lieu of each such reference.

2.            Paragraph 8(b) is amended by adding the following at the end
thereof:

For purposes of this paragraph 8(b), if the Company elects not to renew this
Agreement at the end of any term hereof, such non-renewal shall be considered a
termination of the Agreement by the Company (which would then entitle you to
amounts described herein).

Except as expressly modified hereby, the Employment Agreement shall remain
unchanged and in full force and effect as executed. The Employment Agreement, as
amended hereby, contains the entire understanding of and supersedes all prior
agreements, written and verbal, with respect to the subject matter hereof and
shall not be modified except in writing executed by the parties hereto.

This Amendment shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to the principles of
conflict of law which might otherwise apply, and may be executed in
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument.

 

 



 

 

If the foregoing accurately reflects your understanding of the provisions of
your Employment Agreement that are being amended hereby, please so indicate by
signing in the space provided below.

Very truly yours,

 

/s/ Jeffrey H. Lynford                                      

Jeffrey H. Lynford

President and Chief Executive Officer

 

ACCEPTED AND AGREED TO:

 

/s/ Mark P. Cantaluppi                          

Mark P. Cantaluppi

 

 

2

 

 

 